Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the Appeal Brief filed on 02/06/2021.
Claims 1, 8 and 15 have been amended.
Claims 6-7, 13-14 and 20-21 have been cancelled.
Claims 1-5, 8-12 and 15-19 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
In view of the Appeal Brief filed on 05/13/16, PROSECUTION IS HEREBY REOPENED. A Final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.





Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
After further consideration, a new ground(s) of rejection is made in view of 35 USC §101 for being directed to an abstract idea, without significantly more have been fully considered.  The rejections of  Please see updated rejection. 
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103  
Applicant’s arguments, see pages 10-15, filed 02/06/2021, with respect to the prior art rejection have been fully considered and are persuasive.  The 103 rejection of claims 1, 4-5, 8, 13 and 23-31 has been withdrawn. The Brennen and Zalis references do not teach grouping documents according to associated medical concepts, having a confidence value as the basis for determining a primary concept for each cluster of documents, identifying and resolving concept conflicts by applying relationships when a different primary concept is needed.




Claim Rejections - 35 USC § 101 – Non-Statutory

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-5 are directed to a method (i.e., a process) and claims 8-12 are directed to a system (i.e., a machine).   Accordingly, claims 1-5 and 8-12 are within at least one of the four statutory categories.  Claims 15-19, however, directed a computer readable medium, fail to place all the claims squarely within the four statutory categories, as the computer readable claims are non-statutory, due to encompassing transitory material, as mentioned in the 101 rejection above.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claims 1 and 23 are the method claims, while claim 19 covers a systems claim.
Specifically, independent claim 1 recites:
A method of building a patient’s medical history comprising:
receiving a plurality of electronic documents pertaining to the patient’s past health care, by executing first instructions in a computer system;
applying natural language processing to identify, for each electronic document, at least one medical concept and a date associated with the medical concept, by executing second instructions in the computer system, wherein the medical concepts include at least one of a therapy concept type, a treatment concept type, or a diagnosis concept type;
   grouping the electronic documents based on the associated dates into one or more document clusters, by executing third instructions in the computer system; 
determining a primary concept for each document cluster, the primary concept being one of the medical concepts in at least one of the electronic documents in a given document cluster, by executing fourth instructions in the computer system, wherein said determining includes performing an analysis which assigns confidence values to each of the documents medical concepts in the given document cluster and selects the medical concept in the document having the highest confidence value as the primary concept; 
   combining primary concepts from respective document clusters to generate a combined history, by executing fifth instructions in the computer system;
identifying an inter-concept conflict among the primary concepts, wherein the inter-concept conflict involves at least two of the concept types that are different by executing sixth instructions in the computer system;
receiving guidelines pertaining to relationships between the different concept types, by executing seventh instructions in the computer system;
resolving the conflict by applying the relationships to select a different primary concept for at least one of the document clusters and thereby generate a different combined history, by executing eighth instructions in the computer system; and
applying a treatment plan to the patient based on the different combined history.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because grouping patient medical records/documents into clusters according to medical concept type, therapy concept type, treatment concept type and diagnosis concept type are all observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil. Also, a human can practically in his/her mind review natural language and "process" it to extract information from by reviewing, as something that the human thought about it.
Independent claim 8 further recites:
identifying an inter-concept conflict among the primary concepts wherein the inter-concept conflict involves at least two of the concept types that are different receiving guidelines pertaining to relationships between the different concept types, and resolving the conflict by applying the relationships to select a different primary concept for at least one of the document clusters and thereby generate a different combined history.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because resolving a conflict pertaining to relationships between the different concept types to determine whether a different document cluster is needed are all observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil. Accordingly, the claim recites an abstract idea.
Furthermore, dependent claims 2-5, 9-12 and 16-19 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Regarding the independent claims, claims 2-4, 10-12 and 1-19 describe determining data such as grouping electronic records into different document clusters, repeating the determining of grouping the electronic records into different document clusters, performing in way that have two of the same medical concepts and removing documents. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  

A method of building a patient’s medical history comprising:
receiving a plurality of electronic documents pertaining to the patient’s past health care, encounter (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) by executing first instructions in a computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f));  
applying natural language processing to identify, for each electronic document, at least one medical concept and a date associated with the medical concept, by executing second instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein the medical concepts include at least one of a therapy concept type, a treatment concept type, or a diagnosis concept type; 
   grouping the electronic documents based on the associated dates into one or more document clusters, by executing third instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
determining a primary concept for each document cluster, the primary concept being one of the medical concepts in at least one of the electronic documents in a given document cluster, by executing fourth instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein said determining includes performing an analysis which assigns confidence values to each of the documents medical concepts in the given document cluster and selects the medical concept in the document having the highest confidence value as the primary concept; 
   combining primary concepts from respective document clusters to generate a combined history, by executing fifth instructions in the computer system(conventional computer implementation as noted below, see MPEP § 2106.05(f)) ;
identifying an inter-concept conflict among the primary concepts, wherein the inter-concept conflict involves at least two of the concept types that are different by executing sixth instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f));
receiving guidelines pertaining to relationships between the different concept types, by executing seventh instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f));
resolving the conflict by applying the relationships to select a different primary concept for at least one of the document clusters and thereby generate a different combined history, by executing eighth instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and
applying a treatment plan to the patient based on the different combined history.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a computer system, one or more processors, a computer readable storage medium and a memory device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

For these reasons, representative independent claim 1 with its dependent claims 2-5, analogous independent claim 8 with its dependent claims 9-12, and analogous independent claim 15 with its dependent claims 16-19 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the computer system, one or more processors, a computer readable storage medium and a memory device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “receiving a plurality of electronic documents pertaining to the patient’s past health care” and “receiving guidelines pertaining to relationships between the different concept types”, which the Examiner submits that this additional limitation merely adds 
Thus, representative independent claim 1 and analogous independent claims 8 and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 1 and analogous dependent claims 8 and 15, there is no additional elements.
Independent claims 1, 8 and 15, regarding the additional limitation of “applying natural language processing,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-5, 8-12 and 15-19 are ineligible under 35 USC §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        
05/08/2021

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686